Citation Nr: 1232435	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for right hip and back disabilities, claimed as secondary to service connected traumatic arthritis of the right knee.

2.  Entitlement to service connection for right hip and back disabilities, claimed as secondary to service connected arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Karl A. Kazmeirczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 videoconference hearing, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to right hip and back disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 Board decision denied entitlement to service connection for degenerative joint disease of the lumbar spine and right hip. 

2.  Evidence received since the January 2006 Board decision is new and material and the Veteran's claim is reopened.



CONCLUSIONS OF LAW

1.  The January 2006 Board decision that denied entitlement to service connection for degenerative joint disease of the lumbar spine and right hip is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the January 2006 Board decision, and the Veteran's claim for entitlement to service connection for right hip and back disabilities is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran's original claim for entitlement to service connection for degenerative joint disease of the lumbar spine and right hip was denied in a January 2006 BVA decision, which became final.  In November 2008, the Veteran filed a new claim for right hip and back disabilities, which the RO denied because it found that the Veteran had not submitted new and material evidence.  The Veteran has appealed.   

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because it found that the Veteran's right hip and back disabilities were not caused by the Veteran's service connected traumatic arthritis of the right knee.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed disabilities were caused or aggravated by his military service, to include a service connected disability.  

Since the January 2006 BVA decision, the Veteran has submitted statements from Dr. L.E., Dr. G.O., and Dr. S.D., who opine that the Veteran's service connected traumatic arthritis of the right knee caused an altered gait which in turn caused the Veteran's right hip and back disabilities.  These statements are material, as they go to the merits of the claim.  At issue is whether they are new.  The Veteran's previous claim included statements from these same doctors that related the Veteran's current hip and back disabilities to his service connected right knee disability.  However, unlike the recently submitted statements, the previous statements did not include an explanation for the positive nexus opinions, just a statement that the treatment provider believed the claimed disabilities were at least as likely as not related to the Veteran's service connected right knee disability.  Accordingly, the Board finds that the recently submitted statements from Drs. L.E., G.O., and S.D. are new.  

As new and material evidence has been presented, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for right hip and back disabilities is addressed in the Remand section below.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  





ORDER

New and material evidence having been received, the Veteran's previously denied claim for right hip and back disabilities secondary to service connected traumatic arthritis of the right knee is reopened.  


REMAND

The Veteran has submitted statements from several private physicians, including Dr. L.E. and Dr. S.D. who have opined that the Veteran's service connected traumatic arthritis of the right knee resulted in an altered gait which in turn caused his current right hip and back disabilities.  

However, in April 2004, a VA examiner, Dr. H.B., carefully considered and rejected this theory of entitlement, noting that the degenerative changes in the Veteran's hips and spine are recent and mild, although the Veteran's right knee injury occurred in 1954.  He concluded that any injury severe enough to cause significant alterations in gait would have manifested as deterioration in the hips and back long before the Veteran's current complaints and attributed the Veteran's current disabilities of the hips and back to the normal aging process.  Dr. H.B.'s opinion is clear and well reasoned, but unfortunately, does not address the issue of aggravation, only whether the Veteran's claimed disabilities were caused by or due to his service connected right knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation); 38 C.F.R. § 3.310(b).

Accordingly, the case must be remanded to afford the Veteran a new VA medical opinion.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right hip and back disabilities were 1) caused or 2) permanently aggravated (worsened) by the Veteran's service connected traumatic arthritis of the right knee.  The examiner is asked to provide a rationale for his or her opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination of his right hip and back.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's right hip and back disabilities are caused or permanently aggravated (worsened) by the Veteran's service connected traumatic arthritis of the right knee.  The examiner should provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


